MEMORANDUM **
We affirm the district court’s denial of Briones’s habeas petition.
The state court’s decision was neither contrary to, nor an unreasonable application of, federal law as determined by the Supreme Court.1 The state court concluded that the term “specific intent” includes both express and implied malice. We cannot review that determination of state law.2 The jury was therefore not prevented from considering the effect of Briones’s intoxication on his mental state if it concluded that intoxication had materially affected his mental state.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 28 U.S.C. § 2254(d)(1).


. Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).